PER CURIAM.
The trial court granted appellee’s request for a temporary injunction controlling the use of an easement across appel-lee’s property. Our standard of review is abuse of discretion, South Florida Limousines, Inc. v. Broward County Aviation Dep’t, 512 So.2d 1059 (Fla. 4th DCA 1987), and we find no abuse insofar as the easement is concerned. We do agree with the appellant that the trial court erred as a matter of law in enjoining appellant from conveying any portion of his property without offering appellee a right of first refusal. Although the right of first refusal is an issue which was raised by the pleadings, appellee did not seek temporary in-junctive relief in that regard, and the court should not have granted it at this stage of the proceedings. The temporary injunction is therefore affirmed in all respects except for paragraph one which pertains to the right of first refusal.
DELL, KLEIN and STEVENSON, JJ., concur.